 

Exhibit 10.51

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of March 8, 2018 (this
“Amendment”) is by and among HLF Financing SaRL, LLC, a Delaware limited
liability company (formerly known as HLF Financing S.à r.l., a Luxembourg
private limited liability company (société à responsabilité limitée), existing
and organized under the laws of Luxembourg, having its registered office at 16,
avenue de la Gare, L-1610 Luxembourg and registered with the Luxembourg Register
of Commerce and Companies (R.C.S. Luxembourg) under number B 211.373) (“Lux TL
Borrower”), HLF Financing US, LLC, a Delaware limited liability company (“US TL
Borrower” and, together with Lux TL Borrower, the “Term Loan Borrowers”),
Herbalife Ltd., a Cayman Islands exempted company incorporated with limited
liability (“Parent”), Herbalife International Luxembourg S.à R.L., a Luxembourg
private limited liability company (société à responsabilité limitée), existing
and organized under the laws of Luxembourg, having its registered office at 16,
avenue de la Gare, L-1610 Luxembourg and registered with the Luxembourg Register
of Commerce and Companies (R.C.S. Luxembourg) under number B 88.006 (“HIL”),
Herbalife International, Inc., a Nevada corporation (“HII” and, together with
Parent and HIL, the “Revolver Borrowers”; the Revolver Borrowers, together with
the Term Loan Borrowers, are referred to herein as the “Borrowers”), Credit
Suisse AG, Cayman Islands Branch, as administrative agent for the Term Loan
Lenders and collateral agent (in such capacities, the “Term Loan Administrative
Agent”), and Coöperatieve Rabobank U.A., New York Branch, as administrative
agent for the Revolving Credit Lenders (in such capacity, the “Revolver
Administrative Agent” and, together with the Term Loan Administrative Agent, the
“Administrative Agents”).

Pursuant to Section 9.2(c) of the Credit Agreement, dated as of February 15,
2017 (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrowers, each lender from time to time party thereto and the
Administrative Agents, the Administrative Agents and Borrowers agree as follows:

A.     Amendments. With effect as of the Closing Date:

(a)     The definition of “Capital Stock” in Section 1.1 of the Credit Agreement
is amended by deleting the reference to “including convertible securities
(including the 2014 Convertible Notes) but excluding debt securities convertible
or exchangeable into any of the foregoing” and replacing it with a reference to:

“but excluding debt securities convertible or exchangeable into any of the
foregoing (including the 2014 Convertible Notes)”

(b)     Clause (ii) of the definition of “Junior Debt” in Section 1.1 of the
Credit Agreement is amended and restated to read in its entirety as follows:

“(ii) unsecured Indebtedness incurred pursuant to Section 6.2(f) and Section
6.2(z) and any Permitted Refinancings thereof,”

B.     Effectiveness.  Pursuant to Section 9.2(c) of the Credit Agreement, the
Administrative Agents and the Borrowers, in their sole discretion and without
the consent or approval of any other party, may amend, modify or supplement any
provision of the Credit Agreement or any other Loan Document to cure any
ambiguity, omission, mistake, error, defect or inconsistency (each, a “Section
9.2(c)

 

US-DOCS\99498891.1

--------------------------------------------------------------------------------

 

Modification”) and such Section 9.2(c) Modification shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.  The purpose and effect of
this Amendment is to effect a Section 9.2(c) Modification.  Accordingly, this
Amendment shall become effective on March 16, 2018 (which is the day following
the date that is five Business Days following the date that this Amendment was
provided to the Lenders) if the Required Lenders have not objected to this
Amendment in writing on or prior to such date (the “Amendment Effective
Date”).  

C.     Effect on the Credit Agreement and the Other Loan Documents.  Except as
specifically amended hereby, the Credit Agreement and the other Loan Documents
shall remain in full force and effect and are hereby ratified and
confirmed.  The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.  On and after the Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

D.     Applicable Law.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.  EACH PARTY HERETO AGREES TO SECTION 9.9 OF THE CREDIT AGREEMENT
(GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS) AND SECTION 9.10 OF
THE CREDIT AGREEMENT (WAIVER OF JURY TRIAL) AS IF FULLY SET FORTH HEREIN.

[Signature pages follow]

 

 

 

US-DOCS\99498891.1

--------------------------------------------------------------------------------

 

Consented to and agreed as of the date first set forth above:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Term Administrative Agent

 

 

By:

 

/s/Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title:  Authorized Signatory

 

 

By:

 

/s/Joan Park

 

 

Name: Joan Park

 

 

Title:   Authorized Signatory

 

 



[Signature Page – First Amendment]

--------------------------------------------------------------------------------

 

COÖPERATIEVE RABOBANK U.A., NEW YORK

BRANCH, as Revolver Administrative Agent

 

 

By:

 

/s/ Andre Baladi

 

 

Name: Andre Baladi

 

 

Title:  Executive Director

 

 

By:

 

/s/ Nader Pasdar

 

 

Name: Nader Pasdar

 

 

Title:   Managing Director

 

 

[Signature Page – First Amendment]

--------------------------------------------------------------------------------

 

Consented to and agreed as of the date first set forth above:

 

HLF FINANCING SARL, LLC,

as a Borrower

 

 

By:

 

/s/ Eileen Uy

 

 

Name: Eileen Uy

 

 

Title: Manager

 

 

HLF FINANCING US, LLC,

as a Borrower

 

 

By:

 

/s/ Eileen Uy

 

 

Name: Eileen Uy

 

 

Title: Manager

 

 

HERBALIFE LTD.,

as a Borrower

 

 

By:

 

/s/ David Pezzullo

 

 

Name: David Pezzullo

 

 

Title: Chie Operating Officer

 

 

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.,

as a Borrower

 

 

By:

 

/s/ Helene Dekhar

 

 

Name: Helene Dekhar

 

 

Title: Authorized Representative

 

 

HERBALIFE INTERNATIONAL, INC.,

as a Borrower

 

 

 

 

 

 

By:

 

/s/ David Pezzullo

 

 

Name: David Pezzullo

 

 

Title: Chief Operating Officer

 

[Signature Page – First Amendment]